Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “A transmission device, comprising: a processor; and a transmitter connected to the processor, wherein the processor is configured to perform: generating a codeword according to quasi-cyclic low-density parity-check coding such that the codeword consists of N cyclic blocks, the N cyclic blocks each consist of Q bits, each of N and Q is a positive integer, and a code rate of the codeword is 7/15, the quasi-cyclic low- density parity-check coding including repeat-accumulate quasi-cyclic low-density parity-check coding; reordering the N cyclic blocks; mapping bits in the codeword onto constellation points of a non-uniform 4096 QAM scheme to generate mapped bits; and generating a transmission signal based on the mapped bits, the transmitter is configured to transmit the transmission signal, the processor reorders the N cyclic blocks according to Table 1 which is associated with the code rate, and in the Table 1, the j-th block of Group-wise Interleaver Output indicates the index of the cyclic block after the N cyclic blocks are reordered, and the n(j)-th block 


    PNG
    media_image1.png
    737
    496
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Thien Nguyen/Primary Examiner, Art Unit 2111